DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on March 23, 2021 and Species V and Lid Species I in the interview on May 5, 2021 are acknowledged.
Claims 13, 17, 21-22, 24, 28 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021 and telephonic interview on May 5, 2021. See attached interview summary.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the filter as recited in claim 29; and
the inner lid body surface which is positioned to funnel paint to the liquid outlet in use as recited in claim 30; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lid connection structure” and “lid engagement member” in claim 9; “outlet connection member” in claim 23 and “receptacle connection structure” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitations “lid connection structure” and “lid engagement member” in claim 9; “outlet connection member” in claim 23 and “receptacle connection structure” in claim 37, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “structure and member” coupled with functional language “lid connection,” “lid engagement,” “outlet connection” and “receptacle connection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9, 23 and 37 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification shows that there are no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “lid connection structure” and “lid engagement member” in claim 9; “outlet connection member” in claim 23 and “receptacle connection structure” in claim 37.   

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, 14-16, 18-20, 23, 29, 30 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claims 9, 23 and 37, the terms “lid connection structure” and “lid engagement member” in claim 9; “outlet connection member” in claim 23 and “receptacle connection structure” in claim 37 are not adequately defined in the specification so as to lack clarity under 112, second paragraph. Consequently, the same clauses set forth above under the 112, first paragraph rejection obscure the metes and bounds of the terms “lid connection structure” and “lid engagement member” in claim 9; “outlet connection member” in claim 23 and “receptacle connection structure” in claim 37 to the extent that the scope of the limitation is indefinite. For the purpose of examination, the terms would be interpreted, as best understood, by the Examiner as shown below:
“lid connection structure” as “lid connection tab;”
“lid engagement member” as “lid engagement protrusion;”
“outlet connection member” as “outlet connection protrusion;” and
“receptacle connection structure” as “receptacle connection thread.”

In claim 14, line 2, the recitation “two flange tabs” appears to be a double inclusion of the “flange tab” recited in line 4 of claim 9. It is unclear if the “two flange tabs” are required in addition to the “flange tab” recited in line 4 of claim 9, a total of three “flange tabs” are needed to meet the claim limitation or just two “flange tabs?” Similar rejection applies to claim 15. Clarification is respectfully requested. 

Claim 37 recites a lid according to claim 1. However, claim 1 is cancelled. For the purpose of examination, the limitation will be interpreted as “a lid according to claim 9.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, 14-16, 18-20, 23, 30 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al. (US 2015/0108135. Hanna hereafter).
With respect to claim 9, Hanna discloses a spray gun cup lid comprising 
a lid body (200) comprising a liquid outlet (at 214); and 
a flange (100) positioned at an outer periphery of the lid body, the flange comprising a lid connection structure (104 and 106); the lid connection structure 
With respect to claim 10, Hanna discloses wherein the lid engagement member comprises a lid camming surface (surfaces of 160 engages slot 210 as shown in Fig. 4).
With respect to claim 12, Hanna discloses wherein the lid body comprises an inner lid body surface and wherein the lid camming surface faces generally toward the inner lid body surface (Fig. 5).
With respect to claim 14, Hanna discloses wherein the flange comprises a flange opening (gap or spacing) dividing two flange tabs (two of 106. Fig. 5).
With respect to claim 15, Hanna discloses wherein the flange comprises at least three flange tabs (three of 106. Fig. 5) and at least three flange openings (gap or spacing).
With respect to claim 16, Hanna discloses wherein the flange opening(s) permit clearance (gap and spacing) for a release tab (16) of a compatible liner (10).
With respect to claim 18, Hanna discloses wherein the lid engagement member comprises an easy-start partial (less than 360 degree) thread (head 110, shank 108 of pin 106 and slot 210 are functioning as connecting thread).
With respect to claim 19, Hanna discloses wherein the lid engagement member comprises a stop feature (end of slot 210 meeting the shank 108) to prevent over-rotation of the lid when connecting to a compatible spray gun cup receptacle (C).
With respect to claim 20, Hanna discloses wherein the lid engagement member comprises a snap-fit feature (head 110, shank 108 of pin 106 and slot 210) to permit the lid to snap onto a compatible spray gun cup receptacle (C). See Fig. 4.

With respect to claim 30, Hanna discloses wherein the lid body comprises an inner lid body surface which is positioned to (capable of) funnel paint to the liquid outlet in use (same configuration as the Applicant’s invention).
With respect to claim 37, Hanna discloses a spray gun cup (Fig. 1) comprising a spray gun cup receptacle (C) comprising a receptacle connection structure (T); and a lid according to claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Camilleri et al. (EP1990099. Camillerihereafter).
With respect to claim 29, Hanna discloses the lid as in claim 9 except for the lid comprising a filter positioned to filter a liquid before the liquid exits the liquid outlet.
However, Camilleri teaches a lid (4) comprising a filter (15) positioned to filter a liquid before the liquid exits the liquid outlet.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adding a filer, as taught by Camilleri, to Hanna’s lid, in order to filter a liquid before the liquid exits the liquid outlet (paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 5, 2021